Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 1 of 21 PageID# 534




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division




   Cary Moore,

                          Plaintiff,
                                                               Case No, 1:20-cv-0867
           V.
                                                               Hon. Liam O'Grady
   PenFed Title, LLC, et at..

                          Defendants.



                     1.    MEMORANDUM OPINION AND ORDER

       Before the Court is a motion for summary judgment(Dkt. 22)filed by Defendants

PedFed Title, LLC and Pentagon Federal Credit Union (hereinafter "PenFed"), For the

following reasons, PenFed's motion is GRANTED IN PART and DENIED IN PART,

                                   II.      BACKGROUND


       A. Mr. Moore's performance and compensation at PenFed Title

       Plaintiff Cary Moore"was hired and started work on October 2,2017 as PenFed Title's

Vice President, Title & Settlement Operations," Dkt, 28, at 4, His duties "included

responsibility for operations and business development for [PenFed Title's] Reston office and

overseeing the management ofthe title and settlement operations ofthe affiliated companies in

Texas and California,.,     Id. His starting salary "was $140,000 per year plus 15% in

commissions ofthe net revenue from the business he generated," Id. He was designated as an

"M-Class Employee" in PenFed's compensation system. Id. at 4-5, His immediate supervisor,

Mr, Shashi Vohra, authorized his hiring and set his compensation. Id. at 4,

       Mr, Moore quickly expanded PenFed's business. Id. at 5, In turn, he almost immediately

sought an increase in his compensation. See id. at 5-7, At first, he was told that he could not
                                                  1
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 2 of 21 PageID# 535
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 3 of 21 PageID# 536
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 4 of 21 PageID# 537
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 5 of 21 PageID# 538
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 6 of 21 PageID# 539
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 7 of 21 PageID# 540
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 8 of 21 PageID# 541
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 9 of 21 PageID# 542
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 10 of 21 PageID# 543
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 11 of 21 PageID# 544
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 12 of 21 PageID# 545
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 13 of 21 PageID# 546
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 14 of 21 PageID# 547
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 15 of 21 PageID# 548
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 16 of 21 PageID# 549
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 17 of 21 PageID# 550
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 18 of 21 PageID# 551
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 19 of 21 PageID# 552
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 20 of 21 PageID# 553
Case 1:20-cv-00867-LO-MSN Document 32 Filed 05/18/21 Page 21 of 21 PageID# 554
